Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on September 09, 2019. Claims 1-31 are currently pending and examined below.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on is/are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-31 are rejected under 35 U.S.C. 103 as being unpatentable over Katoh US2016/0101779 (“Katoh”) in view of Johnson et al. US2015/0166062 (“Johnson”).

Regarding claim(s) 1, 16, 24. Katoh discloses a vehicular control system, said vehicular control system comprising: a forward viewing camera disposed at a windshield of a vehicle equipped with said vehicular control system, wherein said camera has a field of view through the windshield and forward of the equipped vehicle, wherein said camera is operable to capture frames of image data (para. 32, e.g. The collision prediction device according to this embodiment detects an object around (in front of, in particular) a subject vehicle with a stereo camera and predicts a movement trajectory from the history of relative detected positions of the detected object. ); 
at least one non-vision sensor disposed at the equipped vehicle so as to have a field of sensing exterior of the equipped vehicle, wherein said at least one non-vision sensor is operable to capture non-vision sensor data (para. 89 e.g. a radar sensor such as a laser radar and a millimeter wave radar may also be used as the external sensor. In addition, the stereo camera as the external sensor may be subjected to fusion with a radar sensor as a device operation condition.); 
a control comprising at least one processor; wherein frames of image data captured by said camera are processed at said control (para. 9 and para. 10, e.g. In the movement trajectory predicting device according to the invention, it is preferable that the object detection unit performs detection of the object by edge processing with respect to an image captured by a camera and the classification unit promotes use of a position as the position of the object as the position has a higher vertical edge intensity in the image regarding the classification of the recorded positions of the object); 
wherein non-vision sensor data captured by said at least one non-vision sensor is processed at said control; wherein said control, responsive to processing captured non-vision sensor data at said control (para. 90. E.g. , the configuration of the detection from the subject vehicle may also use another external sensor such as the radar sensor) and processing frames of captured image data at said control, at least in part controls the equipped vehicle as the equipped vehicle travels along a road (para. 90. E.g. perform detection from the subject vehicle by the use of the stereo camera of the external sensor for the acquisition of the ground speed of the object.); 
wherein said control, responsive at least in part to processing frames of captured image data at said control, determines presence of lane markers of a traffic lane along which the equipped vehicle is traveling on the road (para. 61, e.g. Examples of the fixed object include a point at which the brightness gradient obtained by the edge processing of the image around the subject vehicle is high (such as the boundary of a white line drawn on the surface of the road and a road joint)); 
wherein, responsive to determination of presence of lane markers on the road via processing of frames of captured image data being compromised, said control uses the stored trajectory history to at least in part control the equipped vehicle (para. 6, e.g. An object of the invention is to provide a movement trajectory predicting device and a movement trajectory predicting method with which the movement trajectory of an object can be accurately predicted from the history of the positions of the object even in the event of shaking or deflection of a vehicle.)
Katoh does not explicitly disclose wherein, as the equipped vehicle travels along the road, and at least in part via processing frames of captured image data at said control, said control determines presence of another vehicle traveling along the traffic lane ahead of the equipped vehicle and determines a trajectory of the other vehicle relative to the equipped vehicle wherein said control stores a trajectory history of the determined trajectory of the other vehicle relative to the equipped vehicle as the other vehicle and the equipped vehicle travel along the traffic lane. 
Instead Katoh teaches the object detection unit detects the object such as pedestrian and acquires the position of the object (relative position with respect to the vehicle).
Johnson teaches another vehicle system and method. Additionally vehicle travels along the road, and at least in part via processing frames of captured image data at said control (para. 30, para. 52, e.g. he vision system may also operate in conjunction with other sensors of the vehicle, such as RADAR sensors or LIDAR sensors or Time-of-Flight (TOF) sensors or Ultrasonic sensors or the like. The system thus may be operable to provide enhanced detection of objects or other vehicles at or near the subject or equipped vehicle and may determine the distance to the objects or other vehicles and the speed and directional heading of the detected objects or other vehicles relative to the equipped vehicle.), said control determines presence of another vehicle traveling along the traffic lane ahead of the equipped vehicle and determines a trajectory of the other vehicle relative to the equipped vehicle wherein said control stores a trajectory history of the determined trajectory of the other vehicle relative to the equipped vehicle as the other vehicle and the equipped vehicle travel along the traffic lane (abstract, para. 33, para. 34,  e.g. Responsive at least in part to image processing of captured image data, the control system is operable to detect a lane splitting vehicle approaching or adjacent to the vehicle. With the vehicle traveling in an occupied traffic lane)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Katoh by incorporating the applied teaching of Johnson to reduce the risk of vehicle to vehicle collision. 

Regarding claim(s) 2, 17, 19. Katoh in view of Johnson further teaches responsive to determination of presence of lane markers on the road via processing of frames of captured image data being compromised, said control uses the stored trajectory history to at least in part control the equipped vehicle to follow the other vehicle (Johnson: para. 33, e.g. he system is operable to track lane markings and to position the vehicle at the road based on information from the four cameras at the exterior of the vehicle, such as when the windshield camera can no longer see the lane markings due to dense traffic, for example. As the leading vehicles ahead of the equipped vehicle come in close, it may not be possible to see twenty meters of lane markings from the windshield camera or front mounted camera, but it may be possible to see the lane markings alongside or behind our vehicle using the other cameras. This can be used to position the vehicle for autonomous driving.)

Regarding claim(s) 3, 4. Katoh in view of Johnson further teaches wherein said control determines the trajectory of the other vehicle relative to the equipped vehicle responsive at least in part to determination of changes in location of the other vehicle relative to the equipped vehicle (Johnson: para. 30, e.g. he vision system may also operate in conjunction with other sensors of the vehicle, such as RADAR sensors or LIDAR sensors or Time-of-Flight (TOF) sensors or Ultrasonic sensors or the like. The system thus may be operable to provide enhanced detection of objects or other vehicles at or near the subject or equipped vehicle and may determine the distance to the objects or other vehicles and the speed and directional heading of the detected objects or other vehicles relative to the equipped vehicle.)

Regarding claim(s) 5, 18, 25. Katoh in view of Johnson further teaches wherein said control controls the equipped vehicle by controlling steering of the equipped vehicle, braking of the equipped vehicle and acceleration of the equipped vehicle (Katoh: para. 57, e.g. he brake control device 24 is a device for collision avoidance and collision impact mitigation based on brake control (automatic stop, automatic deceleration, brake assist, and the like). The brake control device 24 performs the brake control based on a brake control signal when the brake control signal is received from the system ECU 30.)

Regarding claim(s) 6, 21, 26, 29. Katoh in view of Johnson further teaches wherein said control controls the equipped vehicle by controlling at least one selected from the group consisting of (i) steering of the equipped vehicle, (ii) braking of the equipped vehicle and (iii) acceleration of the equipped vehicle (Katoh: para. 57, e.g. he brake control device 24 is a device for collision avoidance and collision impact mitigation based on brake control (automatic stop, automatic deceleration, brake assist, and the like). The brake control device 24 performs the brake control based on a brake control signal when the brake control signal is received from the system ECU 30.) 

Regarding claim(s) 7, 8, 28. Katoh in view of Johnson further teaches wherein said control controls the equipped vehicle to follow the other vehicle (Johnson: para. 33).

Regarding claim(s) 9. Katoh in view of Johnson further teaches wherein the plurality of positions are stored in memory (Katoh: para. 58).

Regarding claim(s) 10, 20, 27. Katoh in view of Johnson further teaches wherein said control stores a position of the other vehicle relative to the equipped vehicle only when the determined position of the other vehicle relative to the equipped vehicle is at least a threshold distance from a previously stored position of the other vehicle relative to the equipped vehicle (Johnson: para. 52).

Regarding claim(s) 11, 12, 22, 30. Katoh in view of Johnson further teaches wherein said control is operable to control the equipped vehicle at least in part responsive to a mapping system (Johnson: para. 40, e.g. tionally, the system may also utilize a navigation system and/or pavement detection or the like to make sure that the equipped vehicle stays on its intended or selected course or route when following vehicles outside of the road lanes. The system may alert the driver that the vehicle or system is entering this special driving mode before entering or commencing that mode and during the out of lane maneuvers.)

Regarding claim(s) 13, 23, 31. Katoh in view of Johnson further teaches wherein said control, responsive at least in part to processing frames of captured image data at said control, is operable to determine a pedestrian present within the field of view of said camera, and wherein said control at least in part controls the equipped vehicle at least in part responsive to determination of a pedestrian within the field of view of said camera (Katoh: FIG. 4 is an explanatory drawing of the detected positions of the object used for the fitting, FIG. 4(a) showing a case where a pedestrian swings his or her arm greatly and a case where the pedestrian swings his or her arm little and FIG. 4(b) showing the lateral-width central position of the detected object and the position with the maximum vertical edge.)

Regarding claim(s) 14, 15. Katoh in view of Johnson further teaches wherein said at least one non-vision sensor comprises at least one radar sensor (Katoh: para. 89, e.g. radar sensor such as a laser radar and a millimeter wave radar may also be used as the external sensor.)

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/Primary Examiner, Art Unit 3666